The Court:
The proceeding seems to be to recover wharfage for certain merchandise landed at the points marked “A,” “B” and “C,” on the map attached as an exhibit to the original transcript. The wharves at points “A,” “B” and “ C” constitute no portion of a street, and the judgment must be affirmed. (People v. S. F. Gas Co., 54 Cal. 248.)
It is said, however, that point “ A” is a projection from the northerly three fourths of block 505, of which defendant was permitted to become the owner by the Act of March 28,1868, (Statutes 1867-68, p. 432) and that the second section of that Act gives power to the Harbor Commissioners to collect wharfage upon any wharf there erected. The second section reads: “Any wharf or dock built on the aforesaid described
property shall be subject to the same laws, rules and regulations as govern other wharves under the supervision of the State Harbor Commissioners.” We have seen that point “A” is not a portion of any street within the meaning of Sections 2524 and 2525 of the Political Code. Certainly the jurisdiction and power of the Harbor Commissioners are no greater over that point than over the whole structure built by defendant upon the northerly three fourths of block 505. We are then brought to the question, did the Legislature, by the second section of the Act of March 28, 1868, intend that the Harbor Commissioners should collect wharfage of defendant upon coal and iron, landed upon the premises of defendant, to be consumed in the rolling mills, the erection of which constituted a portion of the consideration which induced the Legislature to make the grant of the northerly three fourths of block 505 ? Whatever else it may mean, the section can*327not be construed to mean that the owner shall be compelled to collect wharfage from himself, for the use of his own wharf, and hold the amount thus collected as agent of the Harbor Commissioners.
It is also urged that defendant must have acquired title to the portion of block 506 of which it has possession (Point “C,”) under the Act of March 30, 1868 (Statutes 1867-68, p. 716) and by the fourth section of that Act it is provided: “Nothing in this Act shall be construed to interfere with the collection of dockage and wharfage by the State.” This language is no new grant of power to the Harbor Commissioners. It is simply a precautionary reservation that nothing contained in the Act shall be construed to interfere with the powers of the Harbor Commissioners, with respect to collections, as the same are already conferred and defined.
In the same connection, and immediately after the language last above quoted, the statute proceeds: “Nor with the right of the State to construct, adjoining the property granted, such wharves and docks as may from time to time be provided by law,” etc. The declaration is, that there is reserved the right to construct new wharves, and, in the meantime, to collect such tolls and wharfage as by law the Commissioners are authorized to collect, without such rights being restricted by anything contained in the Act. Judgment affirmed.